Citation Nr: 1128520	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected sciatic neuralgia of the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

Effective October 31, 2007, the Veteran is in receipt of service connection for PTSD, evaluated as 100 percent disabling. 

The matter of entitlement to an increased disability rating for the sciatic nerve disability was last before the Board of Veterans' Appeals (Board) in May 2010 on appeal of an October 2005 rating decision of the Newark, New Jersey Regional Office (RO).  The October 2005 rating decision continued a 10 percent disability evaluation for the Veteran's sciatica.  The Board remanded the claim in May 2010 for the provision of a VA examination.  During the pendency of the appeal, an April 2011 rating decision granted entitlement to a 40 percent disability rating for sciatica.  However, as the Veteran has not indicated that the April 2011 rating decision satisfied his appeal, and a higher evaluation remains available, the issue remains before the Board.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 and 8720 (2010).

The claims file reflects that an April 2011 supplemental statement of the case mis-identified the issue on appeal as "entitlement to an increased evaluation for herniated disc L4-L5 with degeneration" and the Veteran's representative's May 2011 brief similarly mis-identified the issue.  The issue properly on appeal is entitlement to an increased rating for sciatic neuralgia of the lower left extremity: the Veteran submitted an August 2006 notice of disagreement to the October 2005 decision of this issue and, after a March 2007 supplemental statement of the case, timely perfected his appeal in April 2007.  

Although the October 2005 rating decision also denied entitlement to a back disability, the Veteran did not appeal with that denial (his August 2006 notice of disagreement specifies that his claim and disagreement are limited to his "left side problems" and "left side injury" and his April 2007 substantive appeal, VA Form 9, specifies "the issue I am appealing is your decision concerning my sciatica neuralgia condition.").  Based on additional evidence submitted by the Veteran, the RO did grant entitlement to service connection for a back disability (herniated disc L4-L5 with degeneration) in a March 2007 rating decision, but the Veteran did not submit a notice of disagreement with that decision.  An appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal. 38 C.F.R. §§ 20.200.  

The issue of entitlement to TDIU has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).   Since, while this case was in remand status, the Veteran submitted evidence of unemployment (a September 2008 physician's opinion), the Board has inferred a claim of entitlement to TDIU.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that another remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

The Veteran submitted a June 2010 statement to VA indicating that his physician had mailed documents about his service-connected sciatic disability to the Social Security Administration (SSA).  It is therefore unclear whether the Veteran is in receipt of SSA disability benefits for his sciatic nerve disability.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  However, no SSA records have been associated with the claims file.  Accordingly, the RO/AMC must contact the SSA and obtain, and associate with the claims file, copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  Although the claims file reflects letters from the Veteran's private physicians, he informed VA in a June 2010 statement that he had received x-rays showing that his disability had worsened.  The Veteran stated that he could mail his copies of the x-rays to VA if necessary.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for release of the pertinent private records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment and provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of x-rays from his private orthopedist.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability.  The records must specifically include, but are not limited to, medical records and the SSA hearing transcript.  Those records will be associated with the claims folder.  If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Readjudicate the claim of entitlement to an increased rating for the sciatic nerve disability and adjudicate the claim of entitlement to TDIU.  Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


